DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the pre-AIA  first-to-invent provisions. The present U.S. non-provisional application, filed on October 23, 2020, is a continuation of a prior U.S. non-provisional application, filed on July 8, 2015, which is a continuation of a prior U.S. non-provisional application, filed on September 18, 2013, and claims benefit to a U.S. provisional application, filed on March 15, 2013.
Double Patenting
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-20 of U.S. Patent No. 10,820,219 in view of Gotwals et al. (US 2005/0144648 A1). The reference claims describe most of the subject matter of the present claims, however may not describe the identical claimed invention. In the same field of endeavor, Gotwals et al. provides prior art disclosure and suggestions for the present claims, such as information for one or more channels of a bonded channel (Gotwals, paras. [0054], [0127], “The optional input 212 may be used to allow a technician to specify whether signal level measurements or diagnostic data should be obtained, and to specify a frequency or channel to be measured. The input 212 also allows the user to select a remote website in combination with the display 210 and the processing circuit 208. […] For example, FIG. 7 shows an exemplary frequency spectrum 702 of a digital channel N. The method of measuring the digital channel employed by the device 300 is to obtain an energy level measurement of a plurality of M different frequency bands 704.sub.0, 704.sub.1, ... , 704.sub.M-1 of the digital channel N. The M different frequency bands can be selected such that the entire area under the channel bandwidth 702 is substantially "covered", as effectively illustrated in FIG. 7. Alternatively, the measurement of the channel may be made by selected a set of M different frequency bands that span the ”) The prior art disclosure and suggestions of Gotwals et al. are for reasons of providing user access to remote data and information that may be useful for testing purposes (Gotwals, para. [0011], “The present addresses the above need, as well as others, by providing an interpretive interface program within a portable communication test instrument. The interpretive interface program (e.g. a web browser) can be combined with Internet connectivity in the analysis instrument to provide the user access to remote data and information that may be useful for testing purposes.”) Accordingly, the present claims would have been obvious over the reference claims at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains, for reasons of providing user access to remote data and information that may be useful for testing purposes.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-20 of U.S. Patent No. 9,112,718 in view of Gotwals et al. (US 2005/0144648 A1). The reference claims describe most of the subject matter of the present claims, however may not describe the identical claimed invention. In the same field of endeavor, Gotwals et al. provides prior art disclosure and suggestions for the present claims, such as information for one or more channels of a bonded channel (Gotwals, paras. [0054], [0127], Id.) The prior art disclosure and suggestions of Gotwals et al. are for reasons of providing user access to remote data and information that may be useful for testing purposes (Gotwals, para. [0011], Id.) Accordingly, the present claims would have been obvious over the reference claims at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains, for reasons of providing user access to remote data and information that may be useful for testing purposes.
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. MPEP 717.02 for applications subject to examination under the first inventor to file provisions of the AIA , MPEP 2159. MPEP 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used (www.uspto.gov/forms/). The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gotwals et al. (US 2005/0144648 A1) in view of Savoor et al. (US 2009/0097554 A1).
1. A broadband diagnostics system (Gotwals, FIG. 1) comprising: 
a client device comprising one or more input devices for receiving input from a user (Gotwals, FIG. 2); a first communication interface in communication with the client device via a first network (Gotwals, FIG. 2, Id.); 
a second communication interface in communication with a second network, the second network comprising at least one demarcation device (Gotwals, FIG. 1, Id.), wherein diagnostic information is received from at least one component of the second network via the second communication interface (Gotwals, para. [0026], “…The analysis device 100 is operable to test multiple parameters of the network, including by way of example, the signal strength at a remote location of the network 110, whether Internet connectivity is available at remote locations of the network 110, ”); 
a storage device that stores the diagnostic information received from the at least one component of the second network via the second communication interface (Gotwals, paras. [0026], [0095], “…The memory 372 may suitably be a combination of random access memory (RAM), programmable read-only memory (PROM), flash memory, etc. The memory 372 contains the program code executed by the control processor 370, and may be used to store user preferences, to store test measurement results, and for local calculations.”); 
one or more processors (Gotwals, FIG. 2, Id.) that: receive the input from the user via the first communication interface (Gotwals, FIG. 2, Id.); and 
transmit a subset of the diagnostic information to the client device via the first communication interface (Gotwals, para. [0054], “The optional input 212 may be used to allow a technician to specify whether signal level measurements or diagnostic data should be obtained, and to specify a frequency or channel to be measured. The input 212 also allows the user to select a remote website in combination with the display 210 and the processing circuit 208.”), wherein the subset of the diagnostic information includes channel information for one or more channels of a bonded channel (Savoor, para. [0031], “FIG. 3 illustrates an example manner of implementing the example profile manager 180 of FIG. 1. To monitor the performance of subscriber lines, the example profile manager 180 of FIG. 3 includes an error tracker 305. The example error tracker 305 of FIG. 3, periodically and/or aperiodically, collects error count information for each subscriber line of a bonded DSL communication path (e.g., the example lines 145 and 146 of the example path 132 of FIG. 1). When the performance data of a subscriber line sufficiently degrades (e.g., the number of errors per unit time exceeds a first threshold, or an increase in the number or rate of errors exceeds a second threshold), the ”), and wherein the subset of the diagnostic information is selected based on the input from the user (Gotwals, para. [0054], “The optional input 212 may be used to allow a technician to specify whether signal level measurements or diagnostic data should be obtained, and to specify a frequency or channel to be measured. The input 212 also allows the user to select a remote website in combination with the display 210 and the processing circuit 208.” Id.)
Gotwals et al. may not seem to describe the identical claim subject matter, however in the same field of endeavor, Savoor et al. provides prior art disclosure and suggestions for the claim subject matter, such as wherein the subset of the diagnostic information includes channel information for one or more channels of a bonded channel (Savoor, para. [0031], “FIG. 3 illustrates an example manner of implementing the example profile manager 180 of FIG. 1. To monitor the performance of subscriber lines, the example profile manager 180 of FIG. 3 includes an error tracker 305. The example error tracker 305 of FIG. 3, periodically and/or aperiodically, collects error count information for each subscriber line of a bonded DSL communication path (e.g., the example lines 145 and 146 of the example path 132 of FIG. 1). When the performance data of a subscriber line sufficiently degrades (e.g., the number of errors per unit time exceeds a first threshold, or an increase in the number or rate of errors exceeds a second threshold), the example error tracker 305 triggers the operation(s) of a data collection server 310 and/or a profile selector 315.”) The prior art disclosure and suggestions of Savoor et al. are for reasons of increasing customer satisfaction (Savoor, para. [0035], “Because the example error tracker 305, the example data collection server 310, the example profile selector 315 and/or, more generally, the example profile manager 180 of FIG. 3 are continually and/or dynamically monitoring the performance and usage of a bonded DSL communication path, the example profile manager 180 of FIG. 3 enables increased customer satisfaction, increased service provider revenue, increased numbers of ”) In view of the prior art of record, the claim subject matter would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains, for reasons of increasing customer satisfaction.
2. The broadband diagnostics system of claim 1, wherein the input includes a time period used in selecting the subset of diagnostic information (Gotwals, para. [0098], “…In general, the keypad 380 at a minimum allows the user to select from a plurality of tests to be performed. The keypad 380 preferably also includes at least numeric keys will allow the entry of particular channel or frequency numbers at which measurements are to be taken. See FIG. 2 for an exemplary layout of the keypad 380. The external interface port 384 of the device 300 may be used for local and remote communications through the processing circuit 370.” It is noted that measurements are “to be taken” after the input selection of the channel, as such the input selection of the channel for measurements to be taken inherently includes or suggests the future as the time period.)
3. The broadband diagnostics system of claim 1, wherein the channel information comprises a signal level of each of the one or more channels of the bonded channel (Gotwals, paras. [0026], [0127], “…For example, FIG. 7 shows an exemplary frequency spectrum 702 of a digital channel N. The method of measuring the digital channel employed by the device 300 is to obtain an energy level measurement of a plurality of M different frequency bands 704.sub.0, 704.sub.1, ... , 704.sub.M-1 of the digital channel N. The M different frequency bands can be selected such that the entire area under the channel bandwidth 702 is substantially "covered", as effectively illustrated in FIG. 7…”)
4. The broadband diagnostics system of claim 1, wherein the channel information comprises a transmit signal level, a receive signal level, and a signal to noise ratio (Gotwals, paras. Communication of downstream signals occurs in a manner analogous to the communication of upstream signals. Downstream signals are modulated onto the downstream RF channel assigned to the modem circuit 332 during registration in step 910. The downstream signals propagate down the network 110 through the headend optical/RF converter 124, the optical plant 114, the converter node 126, the cable plant 116, the network tap line 118 and the subscriber drop line 120 to the RF input 309 of the measurement device 300. […] The UPT tests any or all of these characteristics of upstream performance: […] 4. Signal-to-noise ratio (SNR) at the CMTS 134 from the cable modem 402…”)
5. The broadband diagnostics system of claim 1, wherein the channel information comprises historical diagnostic information for a plurality of bonded channels (Gotwals, paras. [0098], [0127], Id.)
6. The broadband diagnostics system of claim 1, wherein the channel information comprises real time information, historical information, or both (Gotwals, paras. [0026], [0098], Id.)
7. The broadband diagnostics system of claim 1, wherein the channel information comprises information for a plurality of individual channels of the bonded channel (Gotwals, paras. [0054], [0127], Id.)
8. A broadband diagnostics system (Gotwals, FIG. 1, Id.) comprising: 
a first communication interface in communication with a first network, wherein input from a user is received at the first communication interface from the first network (Gotwals, FIG. 2, Id.); 
a second communication interface in communication with a second network (Gotwals, FIG. 1, Id.), the second network communicating via at least one bonded channel, wherein diagnostic information for at least one device on the second network is received at the second communication interface from the second network (Gotwals, paras. [0026], [0127], Id.); and 
one or more processors (Gotwals, FIG. 2, Id.) that: 
Gotwals, paras. [0026], [0054], Id.); 
select a subset of the diagnostic information comprising one or more channels of the at least one bonded channel (Savoor, para. [0031], Id.) in the diagnostic information based on the input from the user (Gotwals, paras. [0026], [0054], Id.); and 
transmit the subset of the diagnostic information to the client device (Gotwals, paras. [0026], [0054], Id. cf. Claim 1).
Gotwals et al. may not seem to describe the identical claim subject matter, however in the same field of endeavor, Savoor et al. provides prior art disclosure and suggestions for the claim subject matter, such as select a subset of the diagnostic information comprising one or more channels of the at least one bonded channel (Savoor, para. [0031], Id.) The prior art disclosure and suggestions of Savoor et al. are for reasons of increasing customer satisfaction (Savoor, para. [0035], Id.) In view of the prior art of record, the claim subject matter would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains, for reasons of increasing customer satisfaction.
9. The broadband diagnostics system of claim 8, wherein the input includes a time period used in selecting the subset of the diagnostic information (Gotwals, para. [0098], Id. cf. Claim 2).
10. The broadband diagnostics system of claim 8, wherein the channel information comprises a signal level of the one or more channels of the at least one bonded channel (Gotwals, paras. [0026], [0127], Id. cf. Claim 3).
11. The broadband diagnostics system of claim 8, wherein the channel information comprises a transmit signal level, a receive signal level, and a signal to noise ratio (Gotwals, paras. [0165], [0177], [0181], Id. cf. Claim 4).
Gotwals, paras. [0054], [0127], Id.)
13. The broadband diagnostics system of claim 8, wherein the channel information comprises real time information, historical information, or both (Gotwals, paras. [0026], [0098], Id. cf. Claim 6).
14. The broadband diagnostics system of claim 8, wherein the individual channel information comprises information for a plurality of channels of the at least one bonded channel (Gotwals, paras. [0054], [0127], Id. cf. Claim 7).
15. A computer-implemented method for diagnosing a broadband connection (Gotwals, FIG. 1, Id.) comprising: 
receiving diagnostic information from a demarcation device of a network via a first communication interface, wherein the network communicates via at least one bonded channel (Gotwals, paras. [0026], [0127], Id.); 
receiving input identifying one or more channels of the at least one bonded channel from a user via a second communication interface (Gotwals, paras. [0054], [0127], Id.); 
selecting a subset of the diagnostic information comprising channel information for the one or more channels (Savoor, para. [0031], Id.) identified in the input using one or more processors (Gotwals, paras. [0026], [0054], Id.); and 
transmitting the subset of the diagnostic information to one or more client devices via the second communication interface (Gotwals, paras. [0026], [0054], Id. cf. Claim 1);
Gotwals et al. may not seem to describe the identical claim subject matter, however in the same field of endeavor, Savoor et al. provides prior art disclosure and suggestions for the Savoor, para. [0031], Id.) The prior art disclosure and suggestions of Savoor et al. are for reasons of increasing customer satisfaction (Savoor, para. [0035], Id.) In view of the prior art of record, the claim subject matter would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains, for reasons of increasing customer satisfaction.
16. The computer-implemented method of claim 15, wherein the input includes a time period used in selecting the subset of the diagnostic information (Gotwals, para. [0098], Id. cf. Claim 2).
17. The computer-implemented method of claim 15, wherein the channel information comprises a signal level of the one or more individual channels of the at least one bonded channel (Gotwals, paras. [0026], [0127], Id. cf. Claim 3).
18. The computer-implemented method of claim 15, wherein the channel information comprises a transmit signal level, a receive signal level, and a signal to noise ratio (Gotwals, paras. [0165], [0177], [0181], Id. cf. Claim 4).
19. The computer-implemented method of claim 15, wherein the at least one bonded channel is selected based on the input from the user (Gotwals, paras. [0054], [0127], Id.)
20. The computer-implemented method of claim 15, wherein the channel information comprises information for a plurality of individual channels of the at least one bonded channel (Gotwals, paras. [0054], [0127], Id. cf. Claim 7).
Claim Rejections - 35 USC § 112
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph, which forms the basis for all indefiniteness rejections set forth in this Office action:


Claims 8-14 are rejected under pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 8 recites “transmit the subset of the diagnostic information to the client device”    (l. 12), however there is insufficient antecedent basis for the client device in the claim. Claims     9-14 are dependent therefrom.
Claim 14 recites “wherein the individual channel information comprises information for a plurality of channels of the at least one bonded channel” (ll. 1-2), however there is insufficient antecedent basis for the individual channel information in the claim.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant                    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476